Per Curiam.
The proof as to the non-residence of the defendant rested mainly upon information, i. e., what some other person or persons said on the subject when not under oath. If that is to be accepted as sufficient, then such an order as that granted herein can be obtained against any person. For nothing is easier than to secure such information. It does not rise to the dignity of proof, in any legal acceptance of that term, and it has not been accepted save in rare cases, and then only when guarded by careful qualification. This case is not within that class of cases, and the order must therefore be reversed, with ten dollars costs and the disbursements of this appeal.